Powell, J.
Principal and surety upon a replevy bond to a distress-warrant proceeding are joint obligors. As to tlie plaintiff’s right to recover upon the distress warrant, the surety has no controversy with the plaintiff, severable from that of his principal; hence the surety can not, without joining his principal, maintain certiorari to correct alleged errors upon the trial which has resulted in a judgment against the defendant, and therefore also against his surety. Harrell v. Marshall, 125 Ga. 451 (54 S. E. 93); Waldrop v. Wolff, 114 Ga. 610, 620 (7), (40 S. E. 830); Clark v. Blalock, 114 Ga. 309 (40 S. E. 228); Norris v. Pollard, 75 Ga. 358. Section 4461 of the Civil Code is not applicable, to certiorari eases, but applies to appeals only.

Judgment reversed on the cross-hill of exceptions; main hill dismissed.